Exhibit 10.43


FOURTH AMENDMENT
to
SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
of
CENTENNIAL FOUNDERS, LLC


This Fourth Amendment to Second Amended and Restated Limited Liability Company
Agreement of Centennial Founders, LLC (this “Fourth Amendment”) is made and
effective as of December 31, 2018, by and among Tejon Ranchcorp, a California
corporation (“Tejon”), and Pardee Homes, a California corporation (“Pardee”;
together with Tejon, the “Remaining Members” and each a “Remaining Member”), and
is acknowledged by Standard Pacific Investment Corp., a Delaware limited
liability company (“SPIC”) and CalAtlantic Group, Inc., a Delaware corporation,
as successor to the former CalAtlantic Group, Inc. (formerly known as Standard
Pacific Corp., a Delaware corporation), which was successor by merger to The
Ryland Group, Inc. (“Standard Pacific”) (on behalf of itself and SPIC (unless
otherwise noted), collectively, “CalAtlantic”). SPIC and CalAtlantic are each
individually, as used in this Fourth Amendment, a “CA Withdrawing Member” and,
collectively, are the “CA Withdrawing Members.”


RECITALS
A.
SPIC, Standard Pacific, Pardee, Tejon and Lewis Investment Company LLC, a
California limited liability company (“Lewis”) entered into that certain Second
Amended and Restated Limited Liability Company Agreement of Centennial Founders,
LLC (formerly known as RM Development Associates, LLC) (the “Company”), dated as
of July 31, 2009 (the “Second Amended and Restated LLC Effective Date”) (such
agreement, the “Second Amended and Restated LLC Agreement”), as amended by that
certain First Amendment to Second Amended and Restated Limited Liability Company
Agreement of Centennial Founders, LLC dated as of November 30, 2016 (the “First
Amendment”), as further amended by that certain Second Amendment to Second
Amended and Restated Limited Liability Company of Centennial Founders, LLC dated
as of November 30, 2016 (the “Second Amendment”), as further amended by that
certain Third Amendment to Second Amended and Restated Limited Liability Company
Agreement of Centennial Founders, LLC dated as of February 1, 2018 (the “Third
Amendment” and, as amended by this Fourth Amendment, collectively the “LLC
Agreement”).



B.
Effective December 31, 2014, Lewis formed Lewis Tejon Member, LLC, a Delaware
limited liability company (“LTM”), and contributed and assigned all of its
Interest as a member in the Company to LTM.

C.
As of the Second Amended and Restated LLC Effective Date, Lewis, Pardee, SPIC
and Standard Pacific elected to become Non-Funding Members. Pursuant to that
certain



1205278.06/OC
999903-14000/2-15-19/pdo/agt
 
 




--------------------------------------------------------------------------------





Redemption and Withdrawal Agreement entered into on November 30, 2016, by and
between the Company and LTM (the “LTM Redemption Agreement”), LTM agreed to the
redemption of its entire Interest in the Company and to withdraw as a member of
the Company. The withdrawal of LTM as a member of the Company was memorialized
pursuant to the First Amendment. Prior to the Fourth Amendment Effective Date
(as hereinafter defined), Pardee and CalAtlantic (on behalf of itself and SPIC)
remain Non-Funding Members.


D.
As a result of the Non-Funding Members’ failure to fund any additional capital
requested under the LLC Agreement, the Percentage Interests of the Members as of
immediately prior to the Fourth Amendment Effective Date are as follows (the
“Fourth Amendment Effective Date Percentage Interests”):

Tejon                85.58%
        Pardee                 7.21%
        CalAtlantic/SPIC         7.21%
E.
Pursuant to Section 13.1A of the LLC Agreement, a Non-Funding Member may elect
to withdraw as a member of the Company at any time by delivering written notice
of such election to Tejon.

F.
Effective concurrently herewith, the CA Withdrawing Members have each elected to
withdraw as members of the Company and to accept a liquidation of their
respective Interests therein (the “CA Withdrawal”) pursuant to that certain
Redemption and Withdrawal Agreement dated as of the date hereof by and between
the Company and the CA Withdrawing Members (the “CA Redemption Agreement”).



G.
Effective upon the CA Withdrawal, the Percentage Interests of the Remaining
Members shall be adjusted (by reallocating the CA Withdrawing Members’ Fourth
Amendment Effective Date Percentage Interest to the Remaining Members in
proportion to such Remaining Members’ relative Fourth Amendment Effective Date
Percentage Interests) and the Percentage Interests of the Remaining Members
immediately following such adjustment shall be as follows:

Tejon            92.23%
        Pardee             7.77%
Such reallocation of Percentage Interests shall be for all purposes used in the
LLC Agreement, including, without limitation, the obligation to contribute
Capital Contributions. Such Percentage Interests shall remain subject to further
adjustment and dilution as provided in the LLC Agreement.


1205278.06/OC
999903-14000/2-15-19/pdo/agt
2
 




--------------------------------------------------------------------------------







H.
Pursuant to Section 10.1 of the LLC Agreement, the Eligible Developers (and
their respective designated Affiliates) have the right to make offers to
purchase and acquire Private Sale Lots and to use their respective Applicable
Lot Credits for such purchases, subject to the terms and conditions contained in
the LLC Agreement. If the Specific Plan Approval(s) are not obtained prior to
the Specific Plan Approvals Deadline(s), then such rights automatically
terminate, subject to the terms and conditions contained in the LLC Agreement.
Further, and subject to the terms and conditions contained in the LLC Agreement,
the Company has a right to call and redeem the Interest of any Non-Electing
Developer pursuant to Section 13.1C of the LLC Agreement if the Company fails to
obtain a Specific Plan Approval from the Los Angeles County Board of Supervisors
by the Specific Plan Approvals Deadline applicable thereto. The Third Amendment
amended Section 10.1 of the LLC Agreement to, among other things, extend the
Specific Plan Approvals Deadline to obtain final approval from the Los Angeles
Board of Supervisors of the Specific Plan from March 15, 2018 to September 30,
2018. Final approval from the Los Angeles Board of Supervisors of the Specific
Plan was not obtained by the September 30, 2018 Specific Plan Approvals
Deadline.





I.
Although the Company did not obtain final approval from the Los Angeles Board of
Supervisors of the Specific Plan by September 30, 2018, in consideration of
Pardee’s efforts toward assisting the Company achieve such Specific Plan
Approval, the Remaining Members now desire to amend the LLC Agreement for the
benefit of Pardee to extend (i) each Specific Plan Approvals Deadline only with
respect to Pardee, and (ii) the date that Pardee may elect to withdraw as a
member of the Company and still be defined as a Subsequent Withdrawing
Developer, in each case, as set forth herein, and the CA Withdrawing Members now
desire to acknowledge the same and their withdrawal from the Company as provided
in the CA Redemption Agreement, all as set forth below.



AGREEMENT
For good and valuable consideration, the receipt and sufficiency of which are
acknowledged by the Remaining Members and the CA Withdrawing Members, the
Remaining Members and the CA Withdrawing Members agree and acknowledge as
follows:


1.Recitals. The parties confirm the accuracy of the foregoing Recitals, which
are incorporated herein by reference.
2.    Withdrawal of the CA Withdrawing Members. Pursuant to the CA Redemption
Agreement, the CA Withdrawing Members have concurrently herewith withdrawn as
members of the Company. All of the CA Withdrawing Members’ Representatives and
Alternates on the Executive Committee


1205278.06/OC
999903-14000/2-15-19/pdo/agt
3
 




--------------------------------------------------------------------------------





have concurrently herewith resigned. The Company has not dissolved or terminated
as a result of this withdrawal of the CA Withdrawing Members as members of the
Company; on the contrary, the Company's business has continued without
interruption and without any breach in continuity.
3.    Definitions. Capitalized terms that are used but not otherwise defined in
this Fourth Amendment are used as defined in the LLC Agreement.
(a)    The following definitions are added to Section 1.1A of the LLC Agreement
in alphabetical order:
“Fourth Amendment” shall have the meaning provided in the Preamble to the Fourth
Amendment to Second Amended and Restated Limited Liability Company Agreement of
Centennial Founders, LLC.
“Fourth Amendment Effective Date” shall mean the effective date of the execution
and delivery of the Fourth Amendment to Second Amended and Restated Limited
Liability Company Agreement of Centennial Founders, LLC and the Redemption
Agreement.
“Fourth Amendment Effective Date Percentage Interests” shall have the meaning
provided in the Recitals to the Fourth Amendment to Second Amended and Restated
Limited Liability Company Agreement of Centennial Founders, LLC.
“LTM” shall have the meaning provided in the Recitals to the Fourth Amendment to
Second Amended and Restated Limited Liability Company Agreement of Centennial
Founders, LLC.
“LTM Redemption Agreement” shall have the meaning provided in the Recitals to
the Fourth Amendment to Second Amended and Restated Limited Liability Company
Agreement of Centennial Founders, LLC.
“CA Redemption Agreement” shall have the meaning provided in the Recitals to the
Fourth Amendment to Second Amended and Restated Limited Liability Company
Agreement of Centennial Founders, LLC.
“CA Withdrawal” shall have the meaning provided in the Recitals to the Fourth
Amendment to Second Amended and Restated Limited Liability Company Agreement of
Centennial Founders, LLC.
“CA Withdrawing Member” shall have the meaning provided in the Preamble to the
Fourth Amendment to Second Amended and Restated Limited Liability Company
Agreement of Centennial Founders, LLC.
“CA Withdrawing Members” shall have the meaning provided in the Preamble to the
Fourth Amendment to Second Amended and Restated Limited Liability Company
Agreement of Centennial Founders, LLC.


1205278.06/OC
999903-14000/2-15-19/pdo/agt
4
 




--------------------------------------------------------------------------------





(b)    The following definitions shall replace the existing definitions in
Section 1.1A of the LLC Agreement as follows:
“Company” shall have the meaning provided in the Recitals to the Fourth
Amendment to Second Amended and Restated Limited Liability Company Agreement of
Centennial Founders, LLC.
“CalAtlantic” shall have the meaning provided in the Preamble to the Fourth
Amendment to Second Amended and Restated Limited Liability Company Agreement of
Centennial Founders, LLC.
“Lewis” shall have the meaning provided in the Recitals to the Fourth Amendment
to Second Amended and Restated Limited Liability Company Agreement of Centennial
Founders, LLC.
“LLC Agreement” shall have the meaning provided in the Recitals to the Fourth
Amendment to Second Amended and Restated Limited Liability Company Agreement of
Centennial Founders, LLC.
“Pardee” shall have the meaning provided in the Preamble to the Fourth Amendment
to Second Amended and Restated Limited Liability Company Agreement of Centennial
Founders, LLC.
“Remaining Member” or “Remaining Members” shall have the meaning provided in the
Preamble to the Fourth Amendment to Second Amended and Restated Limited
Liability Company Agreement of Centennial Founders, LLC.
“SPIC” shall have the meaning provided in the Preamble to the Fourth Amendment
to Second Amended and Restated Limited Liability Company Agreement of Centennial
Founders, LLC.
“Standard Pacific” shall have the meaning provided in the Preamble to the Fourth
Amendment to Second Amended and Restated Limited Liability Company Agreement of
Centennial Founders, LLC.
“Tejon” shall have the meaning provided in the Preamble to the Fourth Amendment
to Second Amended and Restated Limited Liability Company Agreement of Centennial
Founders, LLC.
4.    Retention and Access to Books and Records. The CA Withdrawing Members and
their respective representatives shall continue to have access to the books and
records of the Company that are retained by or on behalf of the Company for the
period on or prior to the Fourth Amendment Effective Date during normal business
hours upon reasonable notice to Tejon. A CA Withdrawing Member may copy all or
any part of the books and records for any purpose at its own expense.
5.    Tax Allocation. Net Profits and Net Losses for the 2018 taxable year shall
be allocated between the CA Withdrawing Members and the Remaining Members
pursuant to a computation


1205278.06/OC
999903-14000/2-15-19/pdo/agt
5
 




--------------------------------------------------------------------------------





method that is in conformity with the methods prescribed by Section 706 of the
Code and Treasury Regulation Section 1.706‑1(c)(2)(ii) as reasonably determined
by the Executive Committee and reasonably approved by each CA Withdrawing
Member.
6.    Tax Returns. The Company shall deliver to each CA Withdrawing Member a
copy of the Company's 2018 federal and state tax returns on the same date that
such tax returns are distributed to the Remaining Members.
7.    Revision to Specific Approvals Deadlines. Section 10.1 of the LLC
Agreement is hereby amended to provide that (i) the Specific Plan Approval
Deadline to obtain final approval from the Los Angeles Board of Supervisors of
the Specific Plan is hereby extended from September 30, 2018 to August 1, 2019,
and (ii) the Specific Plan Approvals Deadline to resolve favorably any
litigation challenging such approved Specific Plan is extended from June 30,
2020 to June 1, 2021. Although the Company did not obtain final approval from
the Los Angeles Board of Supervisors of the Specific Plan by September 30, 2018,
the Remaining Members acknowledge and agree that the extension of such Specific
Plan Approvals Deadline to the dates specifically provided in this Fourth
Amendment shall have the effect of reviving Pardee’s rights to make offers to
purchase and acquire Private Sale Lots and to use its Applicable Lot Credits for
such purchases, in each case subject to, and to the extent permitted by, the
terms and conditions contained in the LLC Agreement.
8.    Extension of Date for Subsequent Withdrawing Developer. Section 13.1A of
the LLC Agreement is amended to extend the date by which any Developer may elect
to withdraw as a member of the Company and be defined as a "Subsequent
Withdrawing Developer" from December 31, 2018 to December 1, 2019.
9.    Composition of Executive Committee. Section 7.1C(1) is amended and
restated in its entirety as follows:
“The Representatives of the Represented Members are as follows:
Tejon:                    Gregory S. Bielli
                    Allen E. Lyda
Pardee:                    Thomas Mitchell”
10.    Alternates. Section 7.1E is amended by deleting the last sentence thereof
and replacing it as follows:
“The Alternates of the Represented Members are as follows:
Tejon:                    Hugh McMahon
Pardee:                    Mike McMillen”


1205278.06/OC
999903-14000/2-15-19/pdo/agt
6
 




--------------------------------------------------------------------------------





11.    Full Force and Effect. The LLC Agreement as amended by this Fourth
Amendment shall remain in full force and effect. In the event of a conflict
between this Fourth Amendment and the LLC Agreement, this Fourth Amendment shall
govern.
12.    Multiple Counterparts and Electronic Signatures. This Fourth Amendment
may be executed in multiple counterparts, each of which will be considered an
original and together will constitute one and the same agreement, binding upon
all of the parties hereto. Signatures of the parties to this Fourth Amendment
may be transmitted by facsimile or other electronic means and shall be treated
as originals for all purposes.
13.    Joint and Several Liability. SPIC and CalAtlantic Group, Inc., each as a
CA Withdrawing Member, shall be jointly and severally liable for the obligations
of the CA Withdrawing Members under this Amendment.


[Signatures appear on next page]


1205278.06/OC
999903-14000/2-15-19/pdo/agt
7
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Fourth Amendment to
be executed by a duly authorized officer as of the date first set forth above.
                    
REMAINING MEMBERS:
TEJON RANCHCORP,
a California corporation
/s/ Allen E. Lyda
By: Allen E. Lyda
Its:    Executive Vice President and Chief Operating Officer


/s/ Gregory S. Bielli_
By: Gregory S. Bielli
Its: President and Chief Executive Officer






PARDEE HOMES,
a California corporation
/s/ Thomas J. Mitchell                          By: Thomas J. Mitchell
                         Its: President




/s/ Michael A. McMillen             By: Michael A. McMillen
Its: Vice President




[signatures continue on following page]


1205278.06/OC
999903-14000/2-15-19/pdo/agt
8
 




--------------------------------------------------------------------------------







ACKNOWLEDGED AND AGREED TO BY THE CA WITHDRAWING MEMBERS:


STANDARD PACIFIC INVESTMENT CORP.,
a Delaware limited liability company
/s/ Martin Langpap_
By: Martin Langpap
Its: Regional Vice President, Land
/s/ Greg McGuff_
By: Greg McGuff
Its: Regional President






CALATLANTIC GROUP, INC.,
a Delaware corporation, as successor by merger
to the former CalAtlantic Group, Inc. (formerly known as Standard
Pacific Corp., a Delaware corporation), which was successor
by merger to The Ryland Group, Inc.
/s/ Martin Langpap_
By: Martin Langpap
Its: Regional Vice President, Land
/s/ Greg McGuff_
By: Greg McGuff
Its: Regional President






[end of signatures]


1205278.06/OC
999903-14000/2-15-19/pdo/agt
9
 


